Citation Nr: 1131725	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  11-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable rating for a left wrist carpal tunnel release residual scar. 

3.  Entitlement to a separate, compensable rating for a left hand carpal tunnel release residual scar.  

4.  Entitlement to an increased rating for postoperative left medial nerve neuropathy with fractured radius and ulna, currently rated as 20 percent disabling.  

5.  Entitlement to a separate, compensable rating for a left arm scar, claimed as a residual of left radius and ulna fracture repair surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from June 1974 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his January 2010 VA Form 9, the Veteran indicated that he wanted a BVA hearing at a local VA office, but withdrew that request in correspondence dated in February 2010.  


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence of hepatitis C or other liver dysfunction.

2.  Hepatitis C is currently diagnosed.

3.  The evidence of record does not relate the Veteran's hepatitis C to service. 

4.  The Veteran's left wrist carpal tunnel release residual scar measures 2 inches long, is linear, is not painful on examination, and does not result in limitation of motion.  

5.  The Veteran's left hand carpal tunnel release residual scar measures 2 inches long, is linear, is not painful on examination, and does not result in limitation of motion.  

6.  Postoperative left medial nerve neuropathy with fractured radius and ulna is no more than moderate incomplete paralysis of the median nerve.   

7.  The Veteran's left arm residual of left radius and ulna fracture repair surgery scar measures 2 inches long, is linear, is not painful on examination, and does not result in limitation of motion.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a compensable rating for left wrist carpal tunnel release residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118; Diagnostic Codes 7801-7805 (2010).

3.  The criteria for a separate, compensable rating for left hand carpal tunnel release residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118; Diagnostic Codes 7801-7805 (2010).

4.  The criteria for greater than a 20 percent rating for postoperative left medial nerve neuropathy with fractured radius and ulna have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.7, 4.124, 4.124a, Diagnostic Code 8515 (2010).

5.  The criteria for a separate, compensable rating for left arm carpal tunnel release residual scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118; Diagnostic Codes 7801-7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with the notice required under the VCAA by letters dated in September 2009 and October 2009.  The Board also notes that the appellant is challenging the disability evaluation assigned following the grant of service connection of scar, residual of carpal tunnel release.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, appropriate examinations have been conducted.  The VA examinations were adequate; the examiners reviewed the history, established clinical findings and provided reasons for the opinions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant has indicated that he was treated at the VA Medical Center in Austin, Texas from January 1996 to August 2009.  Although the claims file does not contain records from January 1996 to January 1998, the RO attempted to obtain these records but the VA Medical Center responded that no records were found for that time frame.  

All reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).

SERVICE CONNECTION

VA compensation is available for disabilities "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1995).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In various statements the appellant has asserted that his hepatitis C was caused by a blood transfusion that he had in service.  He related that he lost a lot of blood during his operation to repair his left forearm radius fracture, and that during those years, they did not screen the blood for disease.  

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001).

The Veteran's service treatment records show no evidence of hepatitis C or liver dysfunction in service or at service separation.  Subsequent to service, the evidence shows a positive screening for hepatitis C in October 1998.  A history of hepatitis C since 1998 was noted in a January 2006 VA outpatient treatment record.  However, in February 2006, the appellant reported a history of hepatitis C since 1985.  He listed risk factors to include a history of intravenous drugs in the mid 1980s; possible blood transfusion in 1976 during surgery while on active duty; and three tattoos.  

During the June 2006 VA examination, the examiner noted that he did not find any evidence in the service treatment records to indicate that the appellant had a blood transfusion.  It was noted that on admission after injury in February 1976, the Veteran's complete blood count was reported as normal, and the operative report from his surgery did not mention a blood transfusion.  The examiner related that the appellant was given intravenous fluids during and after the procedure, but there was no mention of any blood products being infused, despite his hospital course being carefully documented.  The examiner also stated that surgery for the median nerve release was uncomplicated and no loss of blood or blood transfusion was noted.  He concluded that there was no evidence in the appellant's claims file to support the claim of a blood transfusion.  

The appellant told the VA examiner that he recalled the surgeon telling him that he lost a lot of blood and required blood transfusions during his left arm surgery in 1976.  At first, he denied ever using intravenous drugs; when the VA examiner mentioned that he reported such use in the past, the appellant denied it but admitted to intranasal cocaine use.  He also denied having multiple sexual partners.  Chronic active hepatitis C was diagnosed.  The examiner opined that there is no evidence in the service treatment records to indicate that the appellant had a blood transfusion and thus it is not likely that the appellant's hepatitis C infection is due to blood transfusions from surgery in service in 1976.   

In April 2007, an assessment was given of chronic liver disease secondary to alcoholism and hepatitis C infection associated with increased serum ferritin level.  

After review of the record, the Board finds against the claim.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  However, while the appellant is competent to report the onset of symptoms of hepatitis C, the Board finds that he is not competent to state that his hepatitis C was caused by a blood transfusion in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of the appellant's hepatitis C is far too complex a medical question to lend itself to the opinion of a layperson.  

To the extent that the appellant attributes his hepatitis C to service, the Board finds that his assertions are not credible.  In this regard, post-service evidence is devoid of a showing of complaints or treatment related to hepatitis C following active service until years after discharge.  In fact, treatment records show that first mention of hepatitis C is in 1998.  We acknowledge that the appellant has since reported a history of hepatitis C since 1985.  However, we note that the first mention of a history and/or treatment for such is shown in 1998.  The Board emphasizes the 22-year gap between discharge from active duty service in 1976 and the first instance of reported symptoms related to hepatitis C in approximately 1998.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also, the appellant filed a VA disability compensation claim for service connection for depression in January 1998 claimed as due to his service connected left arm fracture medial nerve disability.  Although he claims a history of hepatitis C dating back to 1985, he did not claim service connection for hepatitis C at that time, or make any mention of hepatitis C symptomatology at that time.  This silence when otherwise speaking constitutes negative evidence; that he would file a claim for a left arm disability and not for hepatitis C calls into question the onset of the disease.  

Furthermore, the appellant's statements with respect to the risk factors for his hepatitis C are inconsistent.  In February 2006, he reported risk factors to include a history of injection drugs in the mid 1980s and possible blood transfusion in 1976 during surgery while on active duty.  However, during his VA examination he reported that he was told that he had a blood transfusion and he denied ever using IV drugs.  The Veteran's more recent statements, alleging an in service onset, conflict with the other evidence of record to include his own statements.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  Thus, his statements cannot be afforded probative value.

The Board has weighed the appellant's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be less probative than the statements rendered for examination purposes.  Such histories reported by the appellant for treatment and evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board acknowledges the appellant's statements and contentions to include his statement that he had a blood transfusion in service which caused his hepatitis C.  However, we note that the VA examiner found no evidence in the record to support the appellant's claim.  Specifically, the VA examiner opined that there is no evidence in the service treatment records to indicate that the appellant had a blood transfusion and thus it is not likely that the appellant's hepatitis C infection is due to blood transfusions from surgery in service in 1976.  

In sum, the evidence deemed most probative by the Board establishes that, although the appellant has hepatitis C, the disability is not attributable to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

INCREASED RATINGS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re- evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  


Scar Ratings

The appellant has appealed the denial of a compensable rating for a left wrist postoperative residual carpal tunnel release scar, and the denial of the assignment of a separate, compensable rating for scars on the left arm, resulting from the inservice left arm fracture repair surgery, and of the left palm, as a residual of carpal tunnel release surgery.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the appellant's claim was filed in August 2009, the new criteria apply.  Id.

Under the revised Diagnostic Code 7800, burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck warrant a 10 percent rating with one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under the revised Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.

Under the revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Under the revised Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010).

Left Wrist Carpal Tunnel Syndrome Release Residual Scar

The appellant has appealed the assignment of a 0 percent rating for scar, residual of carpal tunnel release.  Via various statements the appellant has reported that his scars are more severe than evaluated and that he has pain with his scars.  

The evidence shows that the appellant underwent a carpal tunnel release and saline neurolysis of the median nerve during service in April 1976.  In January 2006, a history was noted of severe radius fracture 1976 with long 7-8 inch scar length of forearm in two places.  Multiple scars from trauma to left arm years ago were noted in July 2007.  

In the February 2010 VA examination, it was noted that the scars in the palm of the left hand on the flexor side was due to the carpal tunnel syndrome release.  
Examination revealed a scar on the palmar side of the left wrist that was 2 inches long and linear.  The scars were not shown to be painful on examination and without any skin breakdown.  The scars were superficial but without limitation of motion.  No inflammation, edema or keloid formation was noted in any of the scars.  

Based on the evidence presented, we find against a compensable rating for scar, residual of carpal tunnel release.  At most, the evidence shows the scar is 2 inches long and linear, not painful on examination and without limitation of motion.  Although the scar is superficial, a compensable rating under Diagnostic Code 7802 is not warranted as the scar is shown to be linear.  The scar is also not shown to be unstable.  The scar is not of the severity or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).  As such, a compensable rating for scar, residual of carpal tunnel release is not warranted.

The Board notes that the appellant is competent to report that his disability is worse than evaluated, and finds his reports of symptomatology to be credible. However, neither the lay nor medical evidence reflects the criteria required for a compensable rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned noncompensable rating is appropriate for the appellant's disability.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for the disability.  

As the preponderance of the evidence is against the claim for a compensable rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 53-56.

Left Arm and Left Palm Scars

The evidence shows that the appellant had a left hand and forearm injury in service and that he underwent open reduction with internal fixation of the radial and ulnar fractures in March 1976.  It also reflects that the Veteran underwent a carpal tunnel syndrome surgery of the left median nerve in April 1976.  

In January 2006, a history was noted of severe radius fracture 1976 with long 7-8 inch scar length of forearm in two places.  Multiple scars from trauma to left arm years ago were noted in July 2007.  At the February 2010 VA examination, it was noted that the scars in the left forearm were from the open reduction and internal fixation of the fractures of the radius and ulnar.  Pain in the scar in the left on the extensor side of the forearm in the middle sometimes was reported.  There was no skin breakdown and/or other problems.  There were also no limitations on routine daily activities due to the scar.  Examination revealed a well healed scar on the flexor side of the left forearm that was 5 inches long, half inch wide at the widest part of the scar and that was tapered at the other end of the scar.  A long scar was noted over the extensor side of the left forearm that was 4.5 inches long.  The scars were not shown to be painful on examination and without any skin breakdown.  They were superficial but without limitation of motion or other limitation of function caused by the scar in the left forearm or in the left wrist.  No inflammation, edema or keloid formation was noted.  

Based on the evidence presented, the Board finds that the evidence does not support the assignment of separate, compensable ratings for left arm scar and/or left palm scar.  At most, the evidence shows the left arm and left palm scars are 4.5 and 5 inches in length, half inch wide, superficial without limitation, and without skin breakdown.  The scars are not painful on examination, and/or of the severity or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).  Although the scars are superficial, they are not nonlinear and/or of the size requirements to meet the criteria of Diagnostic Code 7802.  The scars also are not shown to be unstable.  As such, a separate compensable rating for left arm and left palm scar is not warranted.

As the preponderance of the evidence is against the claim for a compensable rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  


Neuropathy Rating

The appellant's left medial nerve neuropathy disability is evaluated as 20 percent disabling under Diagnostic Code 8515, which contemplates paralysis of the median nerve.  Keeping in mind that the Veteran was noted as being right-handed at the June 2010 VA examination, it is noted that Diagnostic Code 8515 provides 20 and 40 percent ratings for moderate incomplete paralysis and severe incomplete paralysis of the minor hand, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a based on paralysis of various nerve groups.  Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

At the June 2010 VA examination, the appellant reported that his left hand disability had increased.  He noted that if he held the steering wheel while driving or grasped anything with his left hand for more than 20 minutes he felt weak, tired and would have radiating pain from his hand up his entire arm.  The appellant reported that his hand felt weak and that he dropped things on occasion.  He reported a loss of feeling in the thumb, ring and middle fingers and noted some tingling/pins and needles in the ring finger, especially after holding the steering wheel for 20 minutes.  He reported that he missed a few days of work within the last year due to his left arm symptoms.  Limitation in grasping and holding objects more than 20 minutes was noted.  Physical examination revealed atrophy in the left thumb, a weak grip on the left 4/5, weakness in the left fingers, and left wrist against resistance flexion and extension 4/5.  Biceps and triceps strength were intact.  

The appellant was able to touch all fingers to the thumb and fingers to the palm of the hand.  Range of motion of the fingers was all intact including the thumb.  There was decrease to touch and pin on the left hand, and arm in distribution of the median nerve from fingers to mid arm, thumb, index and ring fingers both dorsal and palmar surfaces.  Left wrist dorsiflexion (extension) was 0 to 60 degrees with pain at the end, left wrist palmar flexion was 0 to 75 degrees with pain at the end, left wrist radial deviation was 0 to 30 degrees with pain at the end and left wrist ulnar deviation was 0 to 45 degrees with pain at the end.  Repetition 3/3 of flexion and extension was completed, the appellant noted some pain but no limitations or change in range of motion.  Left median neuropathy with fractured radius and ulna, postoperative was diagnosed.  

In light of the evidence discussed above, the Board finds that the appellant's left medial nerve neuropathy with fractured radius and ulna, postoperative (non-dominant) with scars has been properly rated.  To warrant a higher evaluation the evidence must show severe incomplete paralysis.  Here, the Board finds that the appellant's disability more closely approximates "moderate" incomplete paralysis of the median nerve.  

Although the appellant has reported pain with movement and there was atrophy in the left thumb, the Board notes that he is able to touch all fingers to the thumb and fingers to the palm of the hand and that range of motion of the fingers were all intact including the thumb.  Furthermore, despite a weak grip on the left 4/5 and weakness in the left fingers, we note that biceps and triceps strength were intact.  Simply put, these findings do not show severe incomplete paralysis.  

The appellant's contentions of limitations with grasping and holding objects more than 20 minutes have been considered, and it is acknowledged that the appellant has reported that his left thumb does not have free movement and that it is stuck in one position.  We find that the appellant is competent to report limited movement.  The Board also finds the appellant's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 20 percent rating is warranted and no more.  Regarding the scars associated therewith, we note that such have been separately addressed in this decision.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for the disability.  

As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 53-56.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hepatitis C is denied. 

A compensable rating for a left wrist carpal tunnel release residual scar is denied. 

A separate, compensable rating for a left hand carpal tunnel release residual scar is denied.  

An increased rating for postoperative left medial nerve neuropathy with fractured radius and ulna, currently rated as 20 percent disabling, is denied.

A separate, compensable rating for a left arm scar, claimed as a residual of left radius and ulna fracture repair surgery, is denied.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


